Case 1:17-cv-02726-JFK-OTW Document 151-1 Filed 11/16/18 Page 1 of 4




                    EXHIBIT 1
Case 1:17-cv-02726-JFK-OTW Document 151-1 Filed 11/16/18 Page 2 of 4



In the matter of an arbitration
under the Rules of Arbitration of
the International Centre for
Settlement of Investment Disputes

Case No. ARB/14/22
                                 ICC Hearing Centre
                                 112, avenue Kléber
                                 Paris, 75016
                                 France

Day 2                      Tuesday, 27th March 2018
Hearing on Forensic Expert Evidence
                          Before:
            PROFESSOR GABRIELLE KAUFMANN-KOHLER
              PROFESSOR ALBERT JAN VAN DEN BERG
                   PROFESSOR PIERRE MAYER
____________________________________________________

                   (1) BSG RESOURCES LIMITED
               (2) BSG RESOURCES (GUINEA) LIMITED
                (3) BSG RESOURCES (GUINEA) SÀRL
                                                          Claimants
                                  -v-

                       THE REPUBLIC OF GUINEA
                                              Respondent
____________________________________________________

JAMES LIBSON, KAREL DAELE, KATY COLTON, JENNY HINDLEY and
MOHAMMED NAZEER, of Mishcon de Reya LLP, and DAVID BARNETT,
of Barnea & Co, appeared on behalf of the Claimants.

MICHAEL OSTROVE, SCOTT HORTON and THÉOBALD NAUD, of
DLA Piper, and LAURENT JAEGER, YANN SCHNELLER and AGNÈS
BIZARD, of Orrick, appeared on behalf of the Respondent.
____________________________________________________
Secretary to the Tribunal: BENJAMIN GAREL
Assistant to the Tribunal: MAGNUS JESKO LANGER
________________________________________________________
           Transcript produced by Trevor McGowan
              Georgina Vaughn and Lisa Gulland
                  www.thecourtreporter.eu
            Case
          BSG       1:17-cv-02726-JFK-OTW
               Resources Limited, BSG Resources (Guinea)Document      151-1
                                                         Limited and BSG      Filed
                                                                         Resources    11/16/18
                                                                                   (Guinea)        Page 3ofofGuinea
                                                                                            SARL v Republic     4
Day 2 -- Hearing on Forensic Expert Evidence       ICSID Case No ARB/14/22                           Tuesday, 27th March 2018


                                                          ALSO APPEARING

                                                          FOR CLAIMANTS

           STEPHEN PETERS, BDO
           ROBERT RADLEY, Radley Forensic Document Laboratory




                                                          FOR RESPONDENT

           ANDREA LAPUNZINA VERONELLI, DLA Piper
           CLÉMENTINE EMERY, DLA Piper
           RACHEL GANEM, DLA Piper
           MARIE CHEREAU, Orrick
           LUCILLE COULON, Orrick



                                                          COURT REPORTER

           SIMONE BARDOT, French court reporter




                                                            INTERPRETERS

           SARAH ROSSI, French-English interpreter
           CHRISTINE VICTORIN, French-English interpreter
           CHANTAL BRET, French-English interpreter
           ____________________________________________________




                                                                                                                 As amended
Trevor McGowan                                                                                                  by the Parties
            Case
          BSG       1:17-cv-02726-JFK-OTW
               Resources Limited, BSG Resources (Guinea)Document      151-1
                                                         Limited and BSG      Filed
                                                                         Resources    11/16/18
                                                                                   (Guinea)        Page 4ofofGuinea
                                                                                            SARL v Republic     4
Day 2 -- Hearing on Forensic Expert Evidence       ICSID Case No ARB/14/22                           Tuesday, 27th March 2018


 18:32 1    case it may be that BSGR or the administrators want to       18:36 1    MR OSTROVE: There is a narrow scope of issues on which we
        2   make submissions to this Tribunal about whether or not              2    are able to agree!
        3   it has the authority to do that. Or it may be that we               3   THE PRESIDENT: Can I suggest 14th September? Then it's
        4   ourselves decide, after looking at it, that we have to              4    done, and I incorporate it in the order. It's a Friday.
        5   make an application to the Guernsey courts, in which                5    The 21st? The 14th?
        6   case we'll do that, as necessary. So I'd hate to                    6   MR DAELE: Yes, the 14th is fine.
        7   prejudge that before we've taken counsel.                           7   THE PRESIDENT: The 14th is fine.
        8 THE PRESIDENT: I think the best way of doing this is you              8       The transcript corrections: you will agree as soon
        9   make your submission on 17th April, and the Tribunal                9    as you get them. You get the transcripts and the audio;
       10   then decides whether it needs to hear you, or whatever             10    there is audio as well, right? And then should we set
       11   the appropriate action is.                                         11    a time, in case there is disagreement on anything, for
       12 MR LIBSON: That's agreed, thank you.                                 12    you to raise it? Or do you want to agree among counsel?
       13 THE PRESIDENT: There was a question about the type of cost           13   MR DAELE: I would say maybe somewhere in the end of next
       14   submissions. I think the Tribunal could be satisfied               14    week or something. We need to review, and it's Easter
       15   with a statement of the costs incurred by category,                15    and some of us will be away.
       16   without detailing every invoice, which is very tedious             16   THE PRESIDENT: Yes.
       17   and not necessarily helpful. We don't need the                     17   MR DAELE: So maybe by next week, Friday or something.
       18   supporting documentation.                                          18   THE PRESIDENT: That is fine. That is 6th April.
       19      But then the other side could have a brief time to              19   MR OSTROVE: That's fine with us again, assuming that we do
       20   comment. In case one party thinks that the other's                 20    like we did last time, which is: in this hearing, most
       21   costs on this item are unreasonable or so, they could              21    of the testimony and pleadings and discussions were in
       22   then raise this and we would take it into consideration.           22    English, so we won't correct the French translations;
       23   And that would be a deadline that would follow the                 23    but the parts that were done in French, we won't correct
       24   2nd July second round.                                             24    the English translations. Which is what we did last
       25      How much time would you like then? End of July                  25    time, where only the actual language spoken fait foi.

                               Page 245                                                                Page 247



 18:34 1      or ...? (Pause)                                            18:38 1    THE PRESIDENT: Yes. It should be easier, and it's much
        2   MR OSTROVE: Unless the Tribunal thought that it might be            2     shorter as well.
        3     able to issue an award within a month or two of the               3        Fine. That is all on my list. Is there anything
        4     final post-hearing brief, then even if we wanted to               4     that I forgot? No.
        5     submit the cost submission in September, that would               5        Please make sure that all the different
        6     be --                                                             6     presentations and materials that you have used during
        7   THE PRESIDENT: You could do so, absolutely.                         7     the hearing are transmitted by electronic mail or
        8   MR OSTROVE: Of course, if you thought you would get your            8     uploaded on Box, because I'm not sure everything was
        9     award out in August, that would be fine with us as well,          9     done electronically.
       10     in which case we would accelerate our cost submission.           10        Nothing further? No. Anything on the Claimants'
       11     We're entirely in your hands, Madam President.                   11     side?
       12   THE PRESIDENT: I know that this case has been pending for          12   MR DAELE: No, except that I would like to thank the
       13     a long time, and the Tribunal will endeavour to be               13     Tribunal and all the experts and the people for the
       14     diligent and render an award as soon as possible. It is          14     translation, and obviously counsel on the other side;
       15     true that the matters are complex, and there are many            15     and also Mr Garel for installing the green light that
       16     issues and there's a lot of materials, and we also need          16     I've been looking at, but that we haven't used. So
       17     to do a serious job and not just give rough justice.             17     thanks, everyone.
       18        So you have to take all this together, and it means           18   MR GAREL: On that topic, I'm going to talk off the record
       19     that we can allow you to file your cost submissions in           19     about that portion. There were two instances.
       20     September if that is preferable.                                 20   THE PRESIDENT: Anything further on Respondent's side?
       21   MR DAELE: Yes, I think so. I think we will be able, maybe          21   MR OSTROVE: Nothing from our side, other than likewise to
       22     just the parties among themselves, to maybe agree on             22     thank all the members of the Tribunal, the experts,
       23     maybe a deadline somewhere in September. I think we              23     opposing counsel, interpreters and court reporters.
       24     will manage to sort something out.                               24     Thank you very much.
       25   THE PRESIDENT: You will do this, I'm sure.                         25   THE PRESIDENT: So it remains for me to reciprocate the

                               Page 246                                                                Page 248



                                                            66 (Pages 245 to 248)
                                                                                                                                   As amended
Trevor McGowan                                                                                                                    by the Parties
